Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1, 3-5, 11, 13-15 are pending in the instant application.  Claims 2, 6-10, 12 have been canceled.  This action is written in response to applicant’s correspondence submitted 01/26/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
Claims 1, 3-5, 11, 13-15 are under examination.  FAM150A is under examination with regard to the claims.  Claims 4 and 14 are under examination with regard to SEQ ID NO 51 and 52. 

Withdrawn Rejection and Objections
The objection to the drawings is withdrawn in view of the amendment to the drawing submitted 01/26/21.
The objection to claims 1, 5, 10, 11 and 15 is withdrawn in view of the amendment to the claims. 
The improper Markush rejection of claims 2, 7, and 12 is withdrawn in view of the remarks on page 7.  Specifically the remarks that comparing the retention time of PCR amplified product of each of the recited genes have a common property of deamination of cytosines processed more rapidly than the deamination of the corresponding methylated form of the gene was known in the art as taught by Matin pg. 308.  Additionally Arai 2012 taught that the Markush group of genes methylation determines tumor aggressiveness.  The response asserts that all of the members of the Markush group behave similarly in the PCR amplification.  This has been found persuasive and the improper Markush rejection is withdrawn. 


Improper Markush Grouping
Claims 1 and 11 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.  This rejection was previously presented and has been amended to include claim 1, 11, and 15 due to the amendment to the claims.

 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each gene is a different polynucleotide sequence and CpG site that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of CpG sites and genes is that they are distinct sequences encoding distinct polypeptides.  The genes and their CpG sites recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide sequence and alteration that occurs at a different location within distinct genes.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the genes and CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with renal cell carcinoma.  For example, the CpG sites within gene FAM150A has a distinct chemical structure as compared to, for example, a CpG site within ASCL2 since the CpG site can only be understood within the context of the surrounding nucleotides, which are structurally dissimilar.  There is no single common structure that is essential to the common property or activity.
 Accordingly, while the different genes are asserted to have the property of being indicative of renal cell carcinoma, they do not share a single structural similarity.  In cases where the common structure cannot be the unifying criteria, all alternative must belong to a recognized class of compounds in the art to which the invention pertains.  A recognized class of compounds means there is an expectation from the knowledge in the art that members of the class will 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 11, 13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claims recite abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  This rejection was previously presented and has been rewritten to address the amendment to the claims.

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1 and claim 11, the present claims are directed to abstract ideas.  The claims are drawn to methods of determining renal cell carcinoma, prognosis of renal cell carcinoma and obtaining data.  The claims recite the abstract idea of “determining” and “obtaining data”.  For example, determining the prognosis of a subject having renal cell carcinoma (claim 1) and obtaining data (claim 11).   This conclusion is supported by the recited purposes of the claimed methods a set forth in the preambles of the independent claims (e.g.:  a method for determining prognosis), and with steps detecting the methylation. The step of determining is recited at a highly level of generality that merely requires a comparison of information and imposes no limits on how determining or obtaining is performed.  The step of determining is given its broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation and concludes a subject has renal cell carcinoma or determines prognosis of renal cell carcinoma.  

The claims do not amount to significantly more than a law of nature with conventional steps, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.  These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  

These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The additional steps of treating genomic DNA with bisulfite, amplifying the bisulfite treated genomic DNA by PCR, subjecting the PCR amplification product obtained by ion exchange chromatography do not integrate the judicial exception because the steps do not further limit the judicial exception and are well known, routine and conventional methods known in the art.  
Claims 3 and 13 further limit CpG site in FAM150A and claims 5 and 15 further comprises amplifying by PCR.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques.  None of these claims recite additional elements that integrate the abstract idea.  The additional steps related to analyzing a methylation levels are not themselves natural laws, but they are considered to be mere data 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
The additional steps of claims 1 and 11 are treating genomic DNA from renal tissue with bisulfite, amplifying bisulfite treated genomic DNA by PCR, subjecting PCR to ion exchange chromatography, obtaining retention time of a detection signal is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and determining the methylation of FAM150A in renal tissue merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of methylation of FAM150A is well-established, routine and conventional in the art as taught by Aria (cited on IDS).  Detection by ion exchange chromatography is well established, routine and conventional in the art as taught by Boyd (US 2010/0028890 A1).  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of FAM150A in renal tissue and determine methylation by ion exchange 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 8 of the remarks mailed 01/26/2021.  The response asserts that the claims do not recite a law of nature and the examiner has not identified where in the claims the law of nature is alleged to be recited.  The response asserts the claims are directed to a series of concrete steps.  This response has been reviewed but not found persuasive.  The preamble of claim 1 recite a method for determining the prognosis of a subject having renal cell carcinoma with the final step of determining the tissue as a tissue having renal cell carcinoma obtained from a renal cell carcinoma patient with poor prognosis, thus the claim recites a law of nature the association of methylation of FAM150A based on retention time of a detection signal with prognosis of renal cell carcinoma.  Claim 10 recites determining a tissue 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Carcinogenesis, 2012, vol 33, pp 1487-1493) in view of Matin (Human Mutation, 2002, .
Arai teaches obtaining samples from patients with renal cell carcinoma.  Arai teaches obtaining DNA and treating DNA with bisulfite (see patient samples and infinium assay, pg. 1487-1488).  Arai teaches CpG island of FAM150A in renal cell carcinoma (see table IIIA and IIIB).  Arai teaches DNA methylation can determine tumor aggressiveness and patient outcome (see pg. 1487).  Arai does not teach PCR amplification and ion exchange chromatography for analysis of methylation.
However it was well known in the art to perform PCR amplification and ion exchange chromatography on bisulfite treated DNA.  Matin teaches bisulfite treatment of isolated genomic DNA followed by PCR amplification and ion exchange HPLC of amplification products (see PCR and primer extension and Chromatography) (pg. 306).  Matin teaches analysis of human genomic DNA and teaches the analysis method allows for improvement in cost and accuracy of methylation analysis, allowing for a faster quantitative result that is independent of temperature and requires less DNA.  Matin teaches the method has several advantages over existing methylation analysis methods, it does not use restriction enzymes, is quantitative, many CpG sites can be analyzed by multiplex strategy, not temperature dependent, easy to distinguish products, no need to incorporate radiolabeled nucleotides or fluorescent primers, making the analysis safer and less expensive than other methods (see pg. 310).  Matin further teaches the method is useful for detecting and quantitating abnormal methylation changes in cancer cells.  
Boyd teaches well-known separation methods for methylation analysis and detection.  Boyd teaches bisulfite treatment of nucleic acid and amplification followed by separation and teaches separation methods for amplification of methylated nucleic acids include well-known 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of determining tissue that is renal cell carcinoma or poor prognosis of renal cell carcinoma by methylation of FAM150A of Aria and include bisulfite treated genomic DNA by PCR and ion pair chromatography as taught by Matin and substitution the ion pair chromatography with art equivalent ion exchange chromatography as taught by Boyd to improve the method of Arai for useful detection and quantitation of abnormal methylation changes in cancer cells.   The ordinary artisan would have been motivated to improve the method of determining tissue that comprise renal cell carcinoma, obtaining data for determining renal cell carcinoma and prognosis by analysis of FAM150A including promoter region as taught by Arai with the analysis method of bisulfite treated genomic DNA comprising PCR amplification by Matin and ion exchange chromatography by Boyd because Matin teaches  the method has several advantages over existing methods as the method is quantitative, many CpG sites can be analyzed by using multiplex strategy and there is no need to incorporate radiolabeled nucleotides or fluorescent primers  and Boyd teaches well-known means of separation and detection includes ion exchange chromatography.   The ordinary artisan would have had a reasonable expectation of success that the use of PCR and ion exchange chromatography could be used in the method of Aria of  analysis of CpG sites and methylation quantitation of FAM150A in renal cell carcinoma samples  because Matin teaches the use of PCR and teaches ion pair chromatography allows for improvements in cost and accuracy and making a safer and less expensive analysis method than other others and provides a useful 
Because Aria, Matin  and Boyd teach analysis of methylation for detection of methylation in cancer,  it would have been obvious to one skilled in the art to substitute one methylation analysis method, the method of infinium assay for methylation analysis as taught by Arai with PCR followed by ion pair chromatogram, including determining retention times of the genomic bisulfite treated DNA sample as taught by Matin and substitute the ion pair HPLC method of Matin with well-known art equivalent ion exchange chromatography as taught by Boyd, in order to achieve the predictable, cost effective and quantitative result of detecting methylation of cancer cells.
Response to Arguments
The response traverses the rejection on pages 8-10 of the remarks mailed 01/26/2021.  The response addresses the teaching of Arai and asserts that one of ordinary skill in the art would have known about chromatographic separate as taught by Matin in 2002 prior to Arai’s publication and the chromatographic procedure of Matin is significantly more complicated than the present process.  The response asserts that Matin teaches a second PCR step to distinguish methylated and nonmethylated steps and there is no suggestion in Matin of eliminating the second PCR step.  There is no reason found in the reference to omit the second PCR step with any expectation that the chromatography would be successful.  The response asserts that all Boyd provides is a list of well-known separation techniques and provides no motivation to modify the technique of Matin or to use chromatography in place of the techniques by Aria.  The response asserts that none of the prior art references cited use a simple chromatographic separation to identify the prognosis of a subject with renal cell carcinoma.  The response asserts 
Additionally in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It is further noted that determination of obviousness is on what a person of ordinary skill in the pertinent art would have known at the time of the invention and on what a person would have reasonably expected to have been able to do in view of that knowledge.  Thus a person of ordinary skill in the art based on the teaching of Aria in view of Matin and Boyd would have improved the method of determining tissue that is renal cell carcinoma or poor prognosis of renal cell carcinoma by methylation of FAM150A at taught by Aria to include analysis of FAM150 by PCR amplification of bisulfite treated genomic DNA and detection by ion exchange chromatography as taught by Matin and substituted ion pair chromatography with art equivalent ion exchange chromatography by Boyd in order to achieve the predictably, cost effective and quantitative result of detecting methylation of FAM150A in cancer cells as taught by Matin and Boyd.  Additionally in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  In the instant case there is no evidence of unexpected results or showing in the art that methylation detection of FAM150A could not be detected by ion exchange chromatography as taught by Aria in view of Matin and Boyd.  This should not be construed as an invitation for providing evidence, see MPEP 716.01 regarding the timely submission of evidence.  However it is noted that the cited references demonstrates the predictability of the claimed invention.  Additionally applicant asserts that the prior art demonstrates the functional properties of the claimed genes, as addressed above.  Specifically Matin demonstrates the common property of the claimed genes of the ability to distinguish deamination of cytosines and methylated form of the claimed genes by 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 11, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10190172.  This rejection was previously presented and reiterated. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘172 are drawn to method of predicting and monitoring renal cell carcinoma in a subject by preparing genomic DNA from a kidney tissue from a subject, detecting methylation using primers SEQ ID NO 51 and 52, and determining risk of recurrence or prognosis.  The instant claim 1, 6, and 11 encompass determining renal cell carcinoma and prognosis in a genomic sample by detecting methylation by amplification and dependent claims encompass methylation of FAM150A and primers of SEQ ID NO 51 and 52.  


Claims 1, 3, 5, 11, 13, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of 10550426 in view of Arai (2012). This rejection was previously presented and reiterated below.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘426 are drawn to method of determining methylation analysis by PCR amplification followed by ion exchange chromatography.  The instant claim 1, 6, and 11 encompass determining renal cell carcinoma and prognosis in a genomic sample by detecting methylation of FAM150A by PCR amplification followed by ion exchange chromatography, and the instant claims include additional analysis of renal cell carcinoma tissue samples and FAM150A methylation. However detection of FAM150A methylation in renal cell carcinoma tissue samples and prognosis was known in the art as taught by Arai (2012) who teaches methylation of FAM150A to determine renal cell carcinoma prognosis and therefore the instant claims are unpatentable over claims 1-14 of ‘426 in view of Arai.  
	This is a provisional nonstatutory double patenting rejection.
Claim 1, 3, 5, 11, 13, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/756812 (reference application). This rejection was previously presented and reiterated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘812 are drawn to method of detecting and monitoring renal cell carcinoma and obtaining data for renal cell carcinoma (claims 1, 3, and 5) by preparing genomic DNA from renal tissue from a subject, treating the sample with bisulfite and detecting methylation by ion exchange chromatography and dependent claims encompass analysis of FAM150A gene (claims 2, 4, and 6).  The instant claims encompass methods of detecting and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 3, 5, 11, 13, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/708879 (reference application). This rejection was previously presented and reiterated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘879 are drawn to method of detecting prognosis renal cell carcinoma by preparing genomic DNA from a kidney tissue from a subject by detecting DNA methylation of FAM150A (claims 1-2).  The instant claims encompass methods of detecting prognosis of renal cell carcinoma and obtaining for renal cell carcinoma (instant claim 1, 6, and 11) by treating genomic DNA from a renal tissue with bisulfite, amplifying by PCR and obtaining a retention time by chromatography to determine tissue has renal cell carcinoma and prognosis of renal cell carcinoma.  Dependent claims encompass analysis of FAM150A methylation (instant claim 3, 7, 12).  Therefore the instant claims are encompassed the claimed inventions of claims 1-2 of ‘879 and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The response asserts that a terminal disclaimers is submitted for ‘172, however it is noted that a TD has not been submitted for ‘172 as such the rejection is maintained.
	The response further asserts that the examiner has failed to demonstrate how the claims are obvious over the copending claims.  The response asserts that the ‘879 does not teach obtaining a retention time by chromatography to determine tissue has renal cell carcinoma and prognosis of renal cell carcinoma.  It is noted that the claims recited in ‘879 are generic to all that is recited in the instant claims and therefore are encompassed by ‘879.  The response asserts that ‘879 uses probes for analysis and points to the specification of ‘879 however for double patenting rejection it is the rejection of the claims not the specification and in the instant case ‘879 does not require the use of probes but merely methylation of FAM150A for detection of renal cell carcinoma which is encompassed by the instant claims.  As such ‘879 is encompassed by the instant claims.  
	The response asserts that ‘426 claims follow PCR amplification with ion exchange chromatography but there is no suggestion in ‘426 to amplify g the CpG genes of the present claims.  The response asserts that ‘426 does not mention these genes however it is noted that the ODP rejection was based on ‘426 in view of Arai and Aria teaches FAM150A methylation is associated with renal cell carcinoma and therefore would have been obvious to detect FAM150A gene in the method of ‘426.
	The response addressed the double patenting rejection over ‘812.  The response asserts that the examiner ignores the difference between the method by which the prognosis is made.  The response asserts that ‘812 takes the first derivative of the slope of the retention curve and 


Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W/F from 6-8am and 4pm-8pm and Th from 12-2pm and 4-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/SARAE L BAUSCH/Primary Examiner, Art Unit 1634